474 U.S. 120 (1985)
LAKE COAL CO., INC.
v.
ROBERTS & SCHAEFER CO.
No. 84-1240.
Supreme Court of United States.
Argued October 15, 1985
Decided December 3, 1985
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
Ronald G. Polly argued the cause for petitioner. With him on the briefs was Gene Smallwood, Jr.
C. Kilmer Combs argued the cause and filed a brief for respondent.
PER CURIAM.
The motion of the parties requesting the Court to decide the questions presented in the petition for writ of certiorari despite complete settlement of the underlying causes of action is denied. See DeFunis v. Odegaard, 416 U.S. 312 (1974).
The judgment of the United States Court of Appeals for the Sixth Circuit is vacated, and the case is remanded to the United States District Court for the Eastern District of Kentucky with instructions to dismiss the cause as moot.